DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with  on.

Beginning in the last line of claim 1:
greater than 1 mm, and 
	wherein the facility comprises two perforated plates having a perforation, the perforated plates being situated on either side of the at least one fixing lug in the direction of thickness, and the anchoring device passing through the perforation of each perforated plate.

	In claim 8:
8. The facility as claimed in claim 1, 

	In the last line of claim 16, 
being greater than 1 mm, and 
	wherein the fastener is openworked with slits arranged periodically all around the sump structure.  

	Claim 16 is canceled 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.  Sassi (WO 2016/001142) is the closest prior art of record.  Each of independent claims 1, 11, and 16 recite a configuration of a sealing membrane, sump structure, and a fixing lug/fastener which, in the context of the present application and all of the other limitations of the respective claim, is not anticipated and not obvious from the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday-Friday, 7 am to 4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799